UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission File Number 000-22787 FOUR OAKS FINCORP, INC. (Exact name of registrant as specified in its charter) North Carolina 56-2028446 (State or other jurisdiction of (IRS Employer Identification incorporation or organization) Number) 6114 U.S. 301 South Four Oaks, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (919) 963-2177 Securities registered under Section 12(b) of the Act: NONE Securities registered under Section 12(g) of the Act: Common Stock, par value $1.00 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ¨ NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES ¨ NO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YES S NO £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YES ¨ NO £ Indicate by check mark whether disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer£ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act):£YESSNO (Aggregate market value of voting and non-voting common equity held by non-affiliates of the registrant based on the price at which the registrant’s Common Stock, par value $1.00 per share was sold on June 30, 2009) (Number of shares of Common Stock, par value $1.00 per share, outstanding as of March 5, 2010) Documents Incorporated by Reference Where Incorporated Proxy Statement for the 2010 Annual Part III Meeting of Shareholders to be held May 10, 2010 1 Forward Looking Information Information set forth in this Annual Report on Form 10-K under the caption “Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” contains various “forward looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, which statements represent our judgment concerning the future and are subject to business, economic and other risks and uncertainties, both known and unknown, that could cause our actual operating results and financial position to differ materially. Such forward looking statements can be identified by the use of forward looking terminology, such as “may,” “will,” “expect,” “anticipate,” “estimate,” or “continue” or the negative thereof or other variations thereof or comparable terminology. We caution that any such forward looking statements are further qualified by important factors that could cause our actual operating results to differ materially from those in the forward looking statements, including, without limitation, the effects of future economic conditions, governmental fiscal and monetary policies, legislative and regulatory changes, the risks of changes in interest rates on the level and composition of deposits, the effects of competition from other financial institutions, the failure of assumptions underlying the establishment of the allowance for possible loan losses and the low trading volume of our common stock and the risks discussed in Item 1A. Risk Factors below. Any forward looking statements contained in this Annual Report on Form 10-K are as of the date hereof and we undertake no duty to update them if our view changes later.These forward looking statements should not be relied upon as representing our view as of any date subsequent to the date hereof. PART I Item 1 - Business. Four Oaks Bank & Trust Company (referred to herein as the “bank”) was incorporated under the laws of the State of North Carolina in 1912. On February 5, 1997, the bank formed Four Oaks Fincorp, Inc. (referred to herein as the “Company”; references herein to “we,” “us” and “our” refer to the Company and its consolidated subsidiaries, unless the context otherwise requires) for the purpose of serving as a holding company for the bank. Our corporate offices and banking offices are located in eastern and central North Carolina. We have no significant assets other than cash, the capital stock of the bank and its membership interest in Four Oaks Mortgage Services, L.L.C., as well as $1,942,000 in securities available for sale. In addition, we have an interest in Four Oaks Statutory Trust I, a wholly owned Delaware statutory business trust (the “Trust”), for the sole purpose of issuing trust preferred securities.The Trust is not included in the consolidated financial statements of the Company. We formed the Trust for the sole purpose of issuing $12.0 million of trust preferred securities (the “Trust Preferred Securities”). The Trust has invested the net proceeds from the sale of the Trust Preferred Securities in Junior Subordinated Deferrable Interest Debentures (the “Debentures”) issued by us and recorded in borrowings on the accompanying consolidated balance sheet.The Trust Preferred Securities pay cumulative cash distributions quarterly at an annual rate, reset quarterly, equal to three month LIBOR plus 1.35%.The dividends paid to holders of the Trust Preferred Securities, which are recorded as interest expense, are deductible for income tax purposes. The bank continues to remain a community-focused bank engaging in general commercial banking business to the communities we serve. The bank provides a full range of banking services, including such services as: · checking accounts; · savings accounts; · individual retirement accounts; · NOW accounts; · money market accounts; · certificates of deposit; · a student checking and savings program; · e-statements; 2 · loans for businesses, agriculture, real estate, personal uses, home improvement and automobiles; · mortgage loans; · equity lines of credit; · credit cards; · safe deposit boxes; · electronic funds transfer services, including wire transfers; · internet banking, bill pay services and mobile banking; · telephone banking; · gift cards; · cashier’s checks; · traveler’s check cards; and · free notary services to all bank customers. The bank also provides its customers access to automated teller machines (“ATMs”) through its own ATMs throughout its communities served as well as access to worldwide ATMs for cash withdrawals through the services of the Star, Cirrus, or Visa networks by using ATM or Visa check cards.The Visa check cards may also be used at merchant locations worldwide through the Star, Cirrus, or Visa networks.Through an arrangement with Lincoln Financial Securities Corporation acting as a registered broker-dealer performing the brokerage services, the bank also makes available a complete line of insurance and investment services, including financial strategies, mutual funds, annuities, insurance, stock brokerage, IRA’s, discount brokerage services, employee benefit plans, 401(k)’s and simplified employee pension plans.The securities involved in these services are not deposits or other obligations of the bank, and are not insured by the Federal Deposit Insurance Corporation (the “FDIC”).At present, the bank does not provide the services of a trust department. We maintain a website at www.fouroaksbank.comwhere our periodic reports on Form 10-Q and 10-K and our current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act are available under “Investor Relations.”We are registered as a bank holding company with the Federal Reserve System.We are a state-chartered member of the Federal Reserve System and the FDIC insures the bank’s deposits up to applicable limits.Our corporate offices are located at 6outh, Four Oaks, North Carolina, 27524.Our common stock is traded on the OTC Bulletin Board under the symbol “FOFN”. Our market area is concentrated in eastern and central North Carolina.From its headquarters located in Four Oaks and its eighteen locations in Four Oaks, Clayton, Smithfield, Garner, Benson, Fuquay-Varina, Wallace, Holly Springs, Harrells, Sanford, Zebulon, Dunn, Rockingham and Southern Pines, the bank serves a major portion of Johnston County, and parts of Wake, Harnett, Duplin, Sampson, Lee, Moore and Richmond counties. Johnston County is contiguous to Wake, Wayne, Wilson, Harnett, Sampson, and Nash counties. Wake County is contiguous to Johnston, Durham, Harnett, Nash, Franklin, Granville and Chatham counties.Sampson County is contiguous to Duplin, Pender, Bladen, Harnett, Cumberland, Johnston, and Wayne counties. Lee County is contiguous to Chatham, Moore and Harnett counties. Duplin County is contiguous to Pender, Sampson, Wayne, Lenoir, Jones and Onslow counties.Harnett County is contiguous to Cumberland, Moore, Lee, Chatham, Wake, Johnston and Sampson counties. Moore County is contiguous to Harnett, Lee, Chatham, Randolph, Montgomery, Richmond, Hoke, Cumberland and Scotland counties. Richmond County is contiguous to Anson, Stanley, Montgomery, Moore, Hoke and Scotland counties. Johnston County has a diverse economy and is not dependent on any one particular industry.The leading industries in the area include retail trade, manufacturing, pharmaceuticals, government, services, construction, wholesale trade and agriculture. The population for Johnston County in 2009 was estimated in excess of 168,000.As of June 2009, the bank ranked first in deposit market share for Johnston County at 33.4%. In Four Oaks, the main office is located at 6outh and an additional branch is located at 111 North Main Street. The bank also operates a branch office in Clayton at 102 East Main Street, two in Smithfield at 128 North Second Street, and 403 South Brightleaf Boulevard, three in Garner at 200 Glen Road, 574 Village Court, and 1408 Garner Station Boulevard, one in Benson at 200 East Church Street, one in Fuquay-Varina at 325 North Judd Parkway Northeast, one in Wallace at 406 East Main Street, one in Holly Springs at 201 West Center Street, one in Harrells at 590 Tomahawk Highway, one in Sanford at 830 Spring Lane, one in Zebulon at 805 North Arendell Avenue, one in Dunn at 604-A Erwin Road, one in Rockingham at 1401 Fayetteville Road and one in Southern Pines at 105 Commerce Avenue. 3 The majority of the bank’s customers are individuals and small to medium-size businesses. The deposits and loans are well diversified with no material concentration in a single industry or group of related industries. There are no seasonal factors that would have any material adverse effect on the bank’s business, and the bank does not rely on foreign sources of funds or income. On August 17, 2009, we entered into a joint venture with PrimeLending to provide mortgage lending services. Through this partnership, Four Oaks Mortgage Services, LLC, offers a competitive product line of secondary marketing-type mortgages. Amounts spent on research activities relating to the development or improvement of services has been immaterial over the past two years. At December 31, 2009, the bank employed 206 full time equivalent employees.Our employees are extremely important to our continued success and the bank considers its relationship with its employees to be good.Management continually seeks ways to improve upon their benefits and well being. The following table sets forth certain of our financial data and ratios for the years ended December 31, 2009 and 2008 derived from our audited financial statements and notes. This information should be read in conjunction with and is qualified in its entirety by reference to the more detailed audited financial statements and notes thereto included in this report: (In thousands, except ratios) Net income (loss) $ ) $ Average equity capital accounts $ $ Ratio of net income to average equity capital accounts -3.07 % % Average daily total deposits $ $ Ratio of net income (loss) to average daily total deposits -0.29 % % Average daily loans (gross) $ $ Ratio of average daily loans to average daily total deposits % % Merger with Nuestro Banco On December 31, 2009, the Company completed the merger with Nuestro Banco, headquartered in Garner, North Carolina.The Company acquired all outstanding shares of Nuestro’s capital stock in exchange for approximately 357,099 shares of the Company’s common stock.In connection with this merger, the Company acquired approximately $16.2 million in assets and assumed approximately $8.3 million in liabilities.The acquisition was accounted for under the acquisition method of accounting in accordance with FASB ASC 805, Business Combinations. The Company recorded a “bargain purchase” gain totaling $6.0million resulting from the acquisition, which is a component of noninterest income on the statement of income. The amount of the gain is equal to the amount by which the estimated fair value of assets purchased exceeded the estimated fair value of liabilities assumed and consideration paid. 4 A summary of the total purchase price of the transaction is as follows: ( in thousands, except ratio and price per share) Nuestro Banco shares outstanding Less shares held by Four Oaks (3 ) Shares to be acquired Exchange ratio Four Oaks shares to be issued Four Oaks value per share on acquisition date $ Total value of shares issued Cost of 2,500 Nuestro Banco shares already held 28 Total purchase price $ A summary of the fair value of the assets acquired and liabilities assumed is as follows: ( in thousands) Cash and due from banks $ Federal funds sold Loans, net Bank premises and equipment Deferred tax assets, net Core deposit intangible 15 Other assets 94 Deposits ) Other liabilities ) Net assets acquired Purchase price Gain on acquistion $ Total acquisition-related costs through December 31, 2009 were approximately $386,000, which is included in other non-interest expenses. Merger with Longleaf Community Bank On April 17, 2008, the Company completed the merger with LongLeaf Community Bank (“LongLeaf”), headquartered in Rockingham, North Carolina.Under the terms of the merger agreement, each share of LongLeaf common stock was converted into the right to receive either (i) $16.50 in cash, without interest, (ii) 1.0 share of the Company’s common stock multiplied by an exchange ratio of 1.1542825 or (iii) 0.60 shares of the Company’s common stock multiplied by an exchange ratio of 1.1542825 plus an amount equal to $6.60 in cash.As a result of the acquisition, the Company paid $4.9 million in cash and issued 609,770 additional shares of common stock. The acquisition was accounted for using the purchase method of accounting, with the operating results of LongLeaf subsequent to April 17, 2008 included in the Company’s financial statements.Because the merger of LongLeaf Community Bank occurred early in 2008, the pro forma impacts on consolidated operating results of its results during the portion of the year prior to the merger are not significant. 5 A summary of the total purchase price of the transaction is as follows: (Inthousands) Fair value of common stock issued $ Fair value of common stock options issued Cash paid for shares Transaction costs paid in cash Total purchase price $ (Inthousands) Cash and due from banks $ Interest-earning deposits Federal funds sold Investment securities available for sale Loans, net Accrued interest receivable FHLB stock Bank premises and equipment Deferred tax assets, net Core deposit intangible Goodwill Other assets Deposits ) FHLB Advances ) Accrued interest payable ) Other liabilities ) Net assets acquired $ Competition Commercial banking in North Carolina is extremely competitive due in large part to North Carolina’s early adoption of statewide branching. As a result, many commercial banks have branches located in several communities. The bank competes in its market area with some of the largest banking organizations in the state and the country and other financial institutions, such as federally and state-chartered savings and loan institutions. At June 2009, we operated branches in Johnston, Wake, Sampson, Duplin, Lee, Harnett, Moore and Richmond counties, North Carolina. At that time in Johnston County, North Carolina, the bank’s primary market, there were a total of approximately $1.5 billion in deposits and 43 branches represented by the top thirteen financial institutions in the county based on deposit share, all commercial banks. The bank operated seven of the 43 branches with deposits of $503.5 million, placing the bank first in the top thirteen based on deposit share.Many of the bank’s competitors have broader geographic markets and higher lending limits than those of the bank and are also able to provide more services and make greater use of media advertising.Therefore, in our market area, the bank has significant competition for deposits and loans from other depository institutions.Other financial institutions such as credit unions, as well as consumer finance companies, mortgage companies and other lenders engaged in the business of extending credit with varying degrees of regulatory restrictions also compete in our market area. Additionally, credit unions have been permitted to expand their membership criteria and expand their loan services to include traditional bank services such as commercial lending creating a greater competitive disadvantage to tax-paying financial institutions. The enactment of legislation authorizing interstate banking has caused great increases in the size and financial resources of some of the bank’s competitors. See “Holding Company Regulation” below for a description of this legislation.In addition, as a result of interstate banking, out-of-state commercial banks may acquire North Carolina banks and heighten the competition among banks in North Carolina. 6 Although the competition in its market areas is expected to continue to be significant, the bank believes that it has certain competitive advantages that distinguish it from its competition. The bank believes that its primary competitive advantages are its strong local identity, its affiliation with the community and its emphasis on providing specialized services to small and medium-sized business enterprises, as well as professional and upper-income individuals. The bank offers customers modern, high-tech banking without forsaking community values such as prompt, personal service and friendliness. The bank offers many personalized services and attracts and retains customers by being responsive and sensitive to their individualized needs.The bank also relies on goodwill and referrals from our shareholders and the bank’s satisfied customers, as well as traditional media, to attract new customers.To enhance a positive image in the community, the bank supports and participates in local events and its officers and directors serve on boards of local civic and charitable organizations. Governmental Regulation Holding companies, banks and many of their non-bank affiliates are extensively regulated under both federal and state law. The following is a brief summary of certain statutes, rules, and regulations affecting us and the bank. This summary is qualified in its entirety by reference to the particular statutory and regulatory provisions referred to below and are not intended to be an exhaustive description of the statutes or regulations applicable to the business of the Company or bank. Supervision, regulation and examination of the company and the bank by bank regulatory agencies is intended primarily for the protection of the bank’s depositors rather than the Company’s shareholders. Holding Company Regulation General.Four Oaks Fincorp, Inc. is a holding company registered with the Board of Governors of the Federal Reserve System under the Bank Holding Company Act of 1956 (the “BHCA”). As such, we are subject to the supervision, examination and reporting requirements contained in the BHCA and the regulation of the Federal Reserve. The bank is also subject to the BHCA. The BHCA requires that a bank holding company obtain the prior approval of the Federal Reserve before (i) acquiring direct or indirect ownership or control of more than five percent of the voting shares of any bank, (ii) taking any action that causes a bank to become a subsidiary of the bank holding company, (iii) acquiring all or substantially all of the assets of any bank or (iv) merging or consolidating with any other bank holding company. The BHCA generally prohibits a bank holding company, with certain exceptions, from engaging in activities other than banking, or managing or controlling banks or other permissible subsidiaries, and from acquiring or retaining direct or indirect control of any company engaged in any activities other than those activities determined by the Federal Reserve to be closely related to banking, or managing or controlling banks, as to be a proper incident thereto. In determining whether a particular activity is permissible, the Federal Reserve must consider whether the performance of such an activity can reasonably be expected to produce benefits to the public, such as greater convenience, increased competition or gains in efficiency, that outweigh possible adverse effects, such as undue concentration of resources, decreased or unfair competition, conflicts of interest or unsound banking practices. For example, banking, operating a thrift institution, extending credit or servicing loans, leasing real or personal property, providing securities brokerage services, providing certain data processing services, acting as agent or broker in selling credit life insurance and certain other types of insurance underwriting activities have all been determined by regulations of the Federal Reserve to be permissible activities. Pursuant to delegated authority, the Federal Reserve Bank of Richmond has authority to approve certain activities of holding companies within its district, including us, provided the nature of the activity has been approved by the Federal Reserve. Despite prior approval, the Federal Reserve has the power to order a holding company or its subsidiaries to terminate any activity or to terminate its ownership or control of any subsidiary when it believes that continuation of such activity or such ownership or control constitutes a serious risk to the financial safety, soundness or stability of any bank subsidiary of that bank holding company. 7 Effective December 2, 2009, we have elected to become a bank holding company, and therefore we are not subject to the regulatory framework under the GLBA. In addition to creating the more flexible financial holding company structure, the GLBA introduced several additional customer privacy protections that apply to us and the bank. The GLBA’s privacy provisions require financial institutions to, among other things: (i) establish and annually disclose a privacy policy, (ii) give consumers the right to opt out of disclosures to nonaffiliated third parties, with certain exceptions, (iii) refuse to disclose consumer account information to third-party marketers and (iv) follow regulatory standards to protect the security and confidentiality of consumer information. Pursuant to the GLBA’s rulemaking provisions, the Office of the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, and the Office of Thrift Supervision adopted regulations, establishing standards for safeguarding customer information. Such regulations provide financial institutions guidance in establishing and implementing administrative, technical, and physical safeguards to protect the security, confidentiality, and integrity of customer information. Mergers and Acquisitions.The Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 (the “IBBEA”) permits interstate acquisitions of banks and bank holding companies without geographic limitation, subject to any state requirement that the bank has been organized for a minimum period of time, not to exceed five (5) years, and the requirement that the bank holding company, prior to or following the proposed acquisition, controls no more than ten percent (10%) of the total amount of deposits of insured depository institutions in the U.S. and no more than thirty percent (30%) of such deposits in any state (or such lesser or greater amount set by state law). In addition, the IBBEA permits a bank to merge with a bank in another state as long as neither of the states has opted out of the IBBEA prior to May 31, 1997.In 1995, the state of North Carolina “opted in” to such legislation. In addition, a bank may establish and operate a de novo branch in a state in which the bank does not maintain a branch if that state expressly permits de novo interstate branching. As a result of North Carolina having opted-in, unrestricted interstate de novo branching is permitted in North Carolina. Additional Restrictions and Oversight.Subsidiary banks of a bank holding company are subject to certain restrictions imposed by the Federal Reserve on any extensions of credit to the bank holding company or any of its subsidiaries, investments in the stock or securities thereof and the acceptance of such stock or securities as collateral for loans to any borrower. A bank holding company and its subsidiaries are also prevented from engaging in certain tie-in arrangements in connection with any extension of credit, lease or sale of property or furnishing of services. An example of a prohibited tie-in would be any arrangement that would condition the provision or cost of services on a customer obtaining additional services from the bank holding company or any of its other subsidiaries. The Federal Reserve may issue cease and desist orders against bank holding companies and non-bank subsidiaries to stop actions believed to present a serious threat to a subsidiary bank. The Federal Reserve also regulates certain debt obligations, changes in control of bank holding companies and capital requirements. Under the provisions of the North Carolina law, we are registered with and subject to supervision by the North Carolina Commissioner of Banks. Capital Requirements.The Federal Reserve has established risk-based capital guidelines for bank holding companies and state member banks. The minimum standard for the ratio of capital to risk-weighted assets (including certain off balance sheet obligations, such as standby letters of credit) is eight percent (8%). At least half of this capital must consist of common equity, retained earnings and a limited amount of perpetual preferred stock and minority interests in the equity accounts of consolidated subsidiaries, less goodwill items and certain other items (“Tier 1 capital”). The remainder (“Tier 2 capital”) may consist of mandatory convertible debt securities and a limited amount of other preferred stock, subordinated debt and loan loss reserves. In addition, the Federal Reserve has established minimum leverage ratio guidelines for bank holding companies. These guidelines provide for a minimum leverage ratio of Tier 1 capital to adjusted average quarterly assets less certain amounts (“Leverage Ratio”) equal to three percent for bank holding companies that meet certain specified criteria, including having the highest regulatory rating. All other bank holding companies will generally be required to maintain a Leverage Ratio of between four percent and five percent. 8 The guidelines also provide that bank holding companies experiencing significant growth, whether through internal expansion or acquisitions, will be expected to maintain strong capital ratios well above the minimum supervisory levels without significant reliance on intangible assets. The same heightened requirements apply to bank holding companies with supervisory, financial, operational or managerial weaknesses, as well as to other banking institutions if warranted by particular circumstances or the institution's risk profile. Furthermore, the guidelines indicate that the Federal Reserve will continue to consider a “tangible Tier 1 Leverage Ratio” (deducting all intangibles) in evaluating proposals for expansion or new activity. The Federal Reserve has not advised us of any specific minimum Leverage Ratio or tangible Tier 1 Leverage Ratio applicable to us. As of December 31, 2009, we had Tier 1 risk-adjusted, total regulatory capital and leverage capital of approximately 10.73%, 13.65% and 8.21%, respectively, all in excess of the minimum requirements to be considered well-capitalized under prompt corrective action provisions. Dividends.During 2009, we paid cash dividends of $.25 per share on our common stock, a 23.1% decrease over 2008.North Carolina banking law requires that dividends be paid out of retained earnings as determined pursuant to North Carolina General Statues Section 53-87. At present, the Company has sufficient cash from its operations to pay cash dividends on its common stock.In the past, we have received cash dividends from our bank and may continue to do so from time to time in the future as necessary for cash flow purposes.Also, applicable federal banking law contains additional limitations and restrictions on the payment of dividends by a bank holding company.Accordingly, shareholders receive dividends from us only to the extent that funds are available from our operations or the bank.In addition, the Federal Reserve generally prohibits bank holding companies from paying dividends except out of operating earnings, and the prospective rate of earnings retention appears consistent with the bank holding company’s capital needs, asset quality and overall financial condition. USA Patriot Act of 2001.Title III of the USA Patriot Act of 2001 contains the International Money Laundering Abatement and Financial Anti-Terrorism Act of 2001 (the “IMLAFA”).The anti-money laundering provisions of IMLAFA impose affirmative obligations on a broad range of financial institutions, including banks, brokers, and dealers.Among other requirements, IMLAFA requires all financial institutions to establish anti-money laundering programs that include, at minimum, internal policies, procedures, and controls; specific designation of an anti-money laundering compliance officer; ongoing employee training programs; and an independent audit function to test the anti-money laundering program. IMLAFA requires financial institutions that establish, maintain, administer, or manage private banking accounts for non-United States persons or their representatives to establish appropriate, specific, and, where necessary, enhanced due diligence policies, procedures, and controls designed to detect and report money laundering. Additionally, IMLAFA provides for the Department of Treasury to issue minimum standards with respect to customer identification at the time new accounts are opened.As of the date of this filing, we believe that IMLAFA has not had a material impact on the bank’s operations. The bank has established policies and procedures to ensure compliance with the IMLAFA, which are overseen by an Anti-Money Laundering Officer who was appointed by our Board of Directors. Bank Regulation The bank is subject to numerous state and federal statutes and regulations that affect its business, activities, and operations, and is supervised and examined by the North Carolina Commissioner of Banks and the Federal Reserve. The Federal Reserve and the North Carolina Commissioner of Banks regularly examine the operations of banks over which they exercise jurisdiction. They have the authority to approve or disapprove the establishment of branches, mergers, consolidations, and other similar corporate actions, and to prevent the continuance or development of unsafe or unsound banking practices and other violations of law. The Federal Reserve and the North Carolina Commissioner of Banks regulate and monitor all areas of the operations of banks and their subsidiaries, including loans, mortgages, issuances of securities, capital adequacy, loss reserves, and compliance with the CRA, as well as other laws and regulations. Interest and certain other charges collected and contracted for by banks are also subject to state usury laws and certain federal laws concerning interest rates. 9 The deposit accounts of the bank are insured by the Deposit Insurance Fund (the “DIF”) of the Federal Deposit Insurance Corporation (the “FDIC”) up to a maximum of two hundred fifty thousand dollars ($250,000) per insured depositor, through December 31, 2013, with the exception of non-interest bearing accounts and NOW accounts paying .5% or less, which are 100% FDIC insured, through June 30, 2010. Any insured bank that is not operated in accordance with or does not conform to FDIC regulations, policies, and directives may be sanctioned for noncompliance. Civil and criminal proceedings may be instituted against any insured bank or any director, officer or employee of such bank for the violation of applicable laws and regulations, breaches of fiduciary duties or engaging in any unsafe or unsound practice. The FDIC has the authority to terminate insurance of accounts pursuant to procedures established for that purpose. Under the North Carolina Business Corporation Act, we may not pay a dividend or distribution, if after giving it effect we would not be able to pay our debts as they become due in the usual course of business or our total assets would be less than our liabilities. All dividends paid by the bank are paid to us, the sole shareholder of the bank.In general, our ability to pay cash dividends is dependent in part upon the amount of dividends paid to us by the bank. The ability of the bank to pay dividends to us is subject to statutory and regulatory restrictions on the payment of cash dividends, including the requirement under the North Carolina banking laws that cash dividends be paid only out of undivided profits and only if the bank has surplus of a specified level. The Federal Reserve also imposes limits on the bank's payment of dividends. The amount of future dividends paid to us by the bank will in general be a function of the profitability of the bank, which cannot be accurately estimated or assured. We expect the bank will continue to pay us dividends in the foreseeable future from time to time as needed to pay cash dividends to our shareholders. Like us, the bank is required by federal regulations to maintain certain minimum capital levels. The levels required of the bank are the same as those required of us. At December 31, 2009, the bank had Tier 1 risk-adjusted, total regulatory capital and leverage capital of approximately 10.21%, 13.14% and 7.88%, respectively, in excess of the minimum requirements to be considered well-capitalized under prompt corrective action provisions. The bank is subject to insurance assessments imposed by the FDIC, including a risk-based assessment schedule providing for annual assessment rates ranging from 5 to 43 cents per $100 in assessable deposits, applicable to institutions insured by the DIF. The FDIC may change the assessment schedule quarterly. The actual assessment to be paid by each insured institution is based on the institution's assessment risk classification, which focuses on whether the institution is considered “well capitalized,” “adequately capitalized” or “under capitalized,” as such terms are defined in the applicable federal regulations. Within each of these three risk classifications, each institution will be assigned to one of three subgroups based on supervisory risk factors. In particular, regulators will assess supervisory risk based on whether the institution is financially sound with only a few minor weaknesses (Subgroup A), whether it has weaknesses which, if not corrected, could result in an increased risk of loss to the DIF (Subgroup B) or whether such weaknesses pose a substantial probability of loss to the DIF unless effective corrective action is taken (Subgroup C). The FDIC also is authorized to impose one or more special assessments in an amount deemed necessary to enable repayment of amounts borrowed by the FDIC from the United States Treasury Department and, beginning in 1997, all banks are required to pay additional annual assessments as set by the Financing Corporation, which was established by the Competitive Equality Banking Act of 1987. The FDIC has designated the DIF long-term target reserve ratio at 1.25% of insured deposits. Due to recent bank failures, the FDIC insurance fund reserve ratio has fallen below 1.15%, the statutory minimum. Effective January1, 2009, the FDIC adopted a restoration plan that uniformly increased insurance assessments. The FDIC adopted changes to the deposit insurance assessment system beginning with the second quarter of 2009 to make the increase in assessments fairer by requiring riskier institutions to pay a larger share.Given the current deficient funded condition of the DIF and expected continued bank failures, the Bank expects premiums for deposit insurance to remain elevated. In addition, in May2009, the FDIC imposed a special assessment of 5 basis points (“bp”) of each institution’s assets minus Tier 1 capital as of June30, 2009, not to exceed 10 bp times its assessment base for the quarter. In November2009, the FDIC adopted a rule requiring prepayment of assessments for 2010, 2011, and 2012. The Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) provides for, among other things, (i) publicly available annual financial condition and management reports for certain financial institutions, including audits by independent accountants, (ii) the establishment of uniform accounting standards by federal banking agencies, (iii) the establishment of a “prompt corrective action” system of regulatory supervision and intervention, based on capitalization levels, with greater scrutiny and restrictions placed on depository institutions with lower levels of capital, (iv) additional grounds for the appointment of a conservator or receiver and (v) restrictions or prohibitions on accepting brokered deposits, except for institutions which significantly exceed minimum capital requirements. FDICIA also provides for increased funding of the FDIC insurance funds and the implementation of risk-based premiums. 10 A central feature of FDICIA is the requirement that the federal banking agencies take “prompt corrective action” with respect to depository institutions that do not meet minimum capital requirements. Pursuant to FDICIA, the federal bank regulatory authorities have adopted regulations setting forth a five-tiered system for measuring the capital adequacy of the depository institutions that they supervise. Under these regulations, a depository institution is classified in one of the following capital categories: “well capitalized,” “adequately capitalized,” “under capitalized,” “significantly undercapitalized,” or “critically undercapitalized.” An institution may be deemed by the regulators to be in a capitalization category that is lower than is indicated by its actual capital position if, among other things, it receives an unsatisfactory examination rating with respect to asset quality, management, earnings or liquidity. FDICIA provides the federal banking agencies with significantly expanded powers to take enforcement action against institutions which fail to comply with capital or other standards. Such action may include the termination of deposit insurance by the FDIC or the appointment of a receiver or conservator for the institution. Banks are also subject to the CRA, which requires the appropriate federal bank regulatory agency, in connection with its examination of a bank, to assess such bank's record in meeting the credit needs of the community served by that bank, including low and moderate-income neighborhoods. Each institution is assigned one of the following four ratings of its record in meeting community credit needs: “outstanding,” “satisfactory,” “needs to improve” or “substantial noncompliance.” The regulatory agency's assessment of the bank's record is made available to the public. Further, such assessment is required of any bank which has applied to (i) charter a national bank, (ii) obtain deposit insurance coverage for a newly chartered institution, (iii) establish a new branch office that will accept deposits, (iv) relocate an office or (v) merge or consolidate with, or acquire the assets or assume the liabilities of, a federally regulated financial institution. In the case of a bank holding company applying for approval to acquire a bank or other bank holding company, the Federal Reserve will assess the record of each subsidiary bank of the applicant bank holding company, and such records may be the basis for denying the application. In addition, the GLBA’s “CRA Sunshine Requirements” call for financial institutions to disclose publicly certain written agreements made in fulfillment of the CRA. Banks that are parties to such agreements also must report to federal regulators the amount and use of any funds expended under such agreements on an annual basis, along with such other information as regulators may require. This annual reporting requirement is effective for any agreements made after May 12, 2000. Monetary Policy and Economic Controls Both the Company and the bank are directly affected by governmental policies and regulatory measures affecting the banking industry in general. Of primary importance is the Federal Reserve Board, whose actions directly affect the money supply which, in turn, affects banks’ lending abilities by increasing or decreasing the cost and availability of funds to banks. The Federal Reserve Board regulates the availability of bank credit in order to combat recession and curb inflationary pressures in the economy by open market operations in United States government securities, changes in the discount rate on member bank borrowings, changes in reserve requirements against bank deposits, and limitations on interest rates that banks may pay on time and savings deposits. Deregulation of interest rates paid by banks on deposits and the types of deposits that may be offered by banks have eliminated minimum balance requirements and rate ceilings on various types of time deposit accounts. The effect of these specific actions and, in general, the deregulation of deposit interest rates has generally increased banks’ cost of funds and made them more sensitive to fluctuations in money market rates. In view of the changing conditions in the national economy and money markets, as well as the effect of actions by monetary and fiscal authorities, no prediction can be made as to possible future changes in interest rates, deposit levels, or loan demand on our business and earnings or those of the bank. As a result, banks, including the bank, face a significant challenge to maintain acceptable net interest margins. 11 Executive Officers of the Registrant The following table sets forth certain information with respect to our executive officers: Name Age Year first employed Positions and offices with Four Oaks Fincorp, Inc. and Four Oaks Bank & Trust Company and business experience during past five (5) years Ayden R. Lee, Jr. 61 Chief Executive Officer, President and Chairman of the Board of Directors of Four Oaks Fincorp, Inc. and Four Oaks Bank & Trust Company.Previously Director of Four Oaks Fincorp, Inc. and Four Oaks Bank & Trust Company. Clifton L. Painter 60 Senior Executive Vice President, Chief Operating Officer of Four Oaks Fincorp, Inc. and Four Oaks Bank & Trust Company. Nancy S. Wise 54 Executive Vice President, Chief Financial Officer of Four Oaks Fincorp, Inc. and Four Oaks Bank & Trust Company. W. Leon Hiatt, III 42 Executive Vice President of Four Oaks Fincorp, Inc. and Four Oaks Bank & Trust Company, Chief Administrative Officer of Four Oaks Bank & Trust Company. Jeff D. Pope 53 Executive Vice President of Four Oaks Fincorp, Inc. and Four Oaks Bank & Trust Company, Chief Banking Officer of Four Oaks Bank & Trust Company. Lisa S. Herring 34 Executive Vice President, Chief Risk Officer of Four Oaks Fincorp, Inc. and Four Oaks Bank & Trust Company. Previously, General Auditor and Senior Vice President of Four Oaks Fincorp, Inc. and Four Oaks Bank & Trust Company. Item 1A. Risk Factors Our Results Are Impacted by the Economic Conditions of Our Principal Operating Regions The majority of our customers are individuals and small to medium-size businesses located in North Carolina’s Johnston, Wake, Duplin, Sampson, Harnett, Lee, Moore and Richmond counties and surrounding areas.As a result of this geographic concentration, our results may correlate to the economic conditions in these areas.Declines in these markets’ economic conditions may adversely affect the quality of our loan portfolio and the demand for our products and services, and accordingly, our results of operations. 12 We Are Exposed to Risks in Connection with the Loans We Make A significant source of risk for us arises from the possibility that loan losses will be sustained because borrowers, guarantors, and related parties fail to perform in accordance with the terms of their loans.Our policy dictates that we maintain an allowance for loan losses.The amount of the allowance is based on management’s evaluation of our loan portfolio, the financial condition of the borrowers, current economic conditions, past and expected loan loss experience, and other factors management deems appropriate.Such policies and procedures, however, may not prevent unexpected losses that could adversely affect our results of operations. If the value of real estate in our core market areas were to decline materially, a significant portion of our loan portfolio could become undercollateralized, which could have a material adverse effect on us. With most of our loans concentrated in the Coastal Plain region of North Carolina, a decline in local economic conditions could adversely affect the values of our real estate collateral. Consequently, a decline in local economic conditions may have a greater effect on our earnings and capital than on the earnings and capital of larger financial institutions whose real estate loan portfolios are geographically diverse. In addition to the financial strength and cash flow characteristics of the borrower in each case, the Bank often secures loans with real estate collateral. At December 31, 2009, approximately 88% of the Bank's loans had real estate as a primary or secondary component of collateral. The real estate collateral in each case provides an alternate source of repayment in the event of default by the borrower and may deteriorate in value during the time the credit is extended. If we are required to liquidate the collateral securing a loan to satisfy the debt during a period of reduced real estate values, our earnings and capital could be adversely affected. We Compete with Larger Companies for Business Commercial banking in North Carolina is extremely competitive due in large part to North Carolina’s early adoption of statewide branching.The bank competes in the North Carolina market area with some of the largest banking organizations in the state and the country and other financial institutions, such as federally and state-chartered savings and loan institutions and credit unions, as well as consumer finance companies, mortgage companies and other lenders engaged in the business of extending credit.Many of these competitors have broader geographic markets, higher lending limits, more services, and more media advertising.We may not be able to compete effectively in our markets, and our results of operations could be adversely affected by the nature or pace of change in competition. We Are Exposed to Certain Market Risks Like most financial institutions, our most significant market risk exposure is the risk of economic loss resulting from adverse changes in market prices and interest rates.Our market risk stems primarily from interest rate risk inherent in our lending and deposit-taking activities.Our policy allows that we may maintain derivative financial instruments, such as interest rate swap agreements, to manage such risk. 13 U.S. and International Credit Markets and Economic Conditions Could Affect the Company’s Liquidity and Financial Condition As described in Part I, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Impact of Recent Developments on the Banking Industry,” global market and economic conditions continue to be disruptive and volatile and the disruption has particularly had a negative impact on the financial sector.The possible duration and severity of this adverse economic cycle is unknown.Although the Company remains well-capitalized and has not suffered any liquidity issues as a result of these recent events, the cost and availability of funds may be adversely affected by illiquid credit markets.For example, the Company lost access to several Federal Funds lines during the year due to deteriorating conditions at correspondent banks and our bank.Continued turbulence in U.S. and international markets and economies may adversely affect the Company’s liquidity, financial condition, and profitability. In addition, federal and state governments could pass additional legislation responsive to current credit conditions.The Company could experience higher credit losses because of legislation or regulatory action that reduces the amounts borrowers are contractually required to pay under existing loan contracts or that limits its ability to foreclose on property or other collateral or makes foreclosure less economically feasible. Technological Advances The banking industry undergoes frequent technological changes with introductions of new technology-driven products and services.In addition to improving customer services, the effective use of technology increases efficiency and enables financial institutions to reduce costs.Our future success will depend, in part, on our ability to address the needs of our customers by using technology to provide products and services that will satisfy customer demands for convenience as well as to create additional efficiencies in our operations.Many of our competitors, however, have substantially greater resources to invest in technological improvements. Compliance with Changing Laws, Regulations and Standards May Result in Additional Risks and Expenses We are subject to changing laws, regulations and standards, including the BHCA, the GLBA, the IBBEA, the USA Patriot Act of 2001, the FDIC, the CRA, the North Carolina Business Corporation Act, the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”), and new SEC regulations to name a few. Sarbanes-Oxley and new SEC regulations, in particular, are creating uncertainty for companies such as ours because they are subject to varying interpretations in many cases.As a result, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies, which could result in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices.We are committed to maintaining high standards of corporate governance and public disclosure.As a result, our efforts to comply with evolving laws, regulations, and standards have resulted in, and are likely to continue to result in, increased expenses and a diversion of management time and attention.We expect these efforts to require the continued commitment of significant resources.Further, the members of our board of directors, members of the audit or compensation committees, our chief executive officer, our chief financial officer, and certain other of our executive officers could face an increased risk of personal liability in connection with the performance of their duties.In addition, it may become more difficult and more expensive to obtain director and officer liability insurance.As a result, our ability to attract and retain executive officers and qualified board and committee members could be more difficult. Government Regulations May Prevent or Impair Our Ability to Pay Dividends, Engage in Acquisitions or Operate in Other Ways Current and future legislation and the policies established by federal and state regulatory authorities will affect our operations.We are subject to supervision and a periodic examination by the Federal Reserve Bank and the North Carolina State Banking Commission.Banking regulations, designed primarily for the protection of depositors, may limit our growth and the return to you, our investors, by restricting certain of our activities, such as: · payment of dividends to our shareholders; · possible mergers with or acquisitions of or by other institutions; · our desired investments; 14 · loans and interest rates on loans; · payment of interest, interest rates on deposits; · the possible expansion of branch offices; and/or · our ability to make other financial services available. We also are subject to capitalization guidelines set forth in federal regulations, and could be subject to enforcement actions to the extent that we are found by regulatory examiners to be undercapitalized.We cannot predict what changes, if any, will be made to existing federal and state legislation and regulations or the effect that such changes may have on our future business and earnings prospects.The cost of compliance with regulatory requirements including those imposed by the SEC may adversely affect our ability to operate profitably. We Depend Heavily on our Key Management Personnel Our success depends in part on our ability to retain key executives and to attract and retain additional qualified management personnel who have experience both in sophisticated banking matters and in operating a small to mid-size bank.Competition for such personnel is strong in the banking industry and we may not be successful in attracting or retaining the personnel we require.We expect to compete effectively in this area by offering competitive financial packages that include incentive-based compensation. Our Allowance for Probable Loan Losses May Be Insufficient We maintain an allowance for probable loan losses, which is a reserve established through a provision for probable loan losses charged to expense.This allowance represents management’s best estimate of probable losses that have been incurred within the existing portfolio of loans.The allowance, in the judgment of management, is necessary to reserve for estimated loan losses and risks inherent in the loan portfolio.The level of the allowance reflects management’s continuing evaluation of industry concentrations; specific credit risks; loan loss experience; current loan portfolio quality; present economic, political, and regulatory conditions and unidentified losses inherent in the current loan portfolio.The determination of the appropriate level of the allowance for probable loan losses inherently involves a high degree of subjectivity and requires us to make significant estimates and assumptions regarding current credit risks and future trends, all of which may undergo material changes.Changes in economic conditions affecting borrowers, new information regarding existing loans, identification of additional problem loans and other factors, both within and outside our control, may require an increase in the allowance for probable loan losses.In addition, bank regulatory agencies periodically review our allowance for loan losses and may require an increase in the provision for probable loan losses or the recognition of further loan charge-offs, based on judgments different than those of management.In addition, if charge-offs in future periods exceed the allowance for probable loan losses; we will need additional provisions to increase the allowance for probable loan losses.Any increases in the allowance for probable loan losses will result in a decrease in net income and, possibly, capital, and may have a material adverse effect on our financial condition and results of operations.See Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations for further discussion related to our process for determining the appropriate level of the allowance for probable loan losses. 15 We Are Subject To Environmental Liability Risk Associated With Lending Activities A significant portion of our loan portfolio is secured by real property.During the ordinary course of business, we may foreclose on and take title to properties securing certain loans.In doing so, there is a risk that hazardous or toxic substances could be found on these properties.If hazardous or toxic substances are found, we may be liable for remediation costs, as well as for personal injury and property damage.Environmental laws may require us to incur substantial expenses and may materially reduce the affected property’s value or limit our ability to use or sell the affected property.In addition, future laws or more stringent interpretations or enforcement policies with respect to existing laws may increase our exposure to environmental liability.Although we have policies and procedures to perform an environmental review before initiating any foreclosure action on nonresidential real property, these reviews may not be sufficient to detect all potential environmental hazards.The remediation costs and any other financial liabilities associated with an environmental hazard could have a material adverse effect on our financial condition and results of operations. Our Controls and Procedures May Fail or Be Circumvented Management regularly reviews and updates our internal controls, disclosure controls and procedures, and corporate governance policies and procedures.Any system of controls, however well designed and operated, is based in part on certain assumptions and can provide only reasonable, not absolute, assurances that the objectives of the system are met.Any failure or circumvention of our controls and procedures or failure to comply with regulations related to controls and procedures could have a material adverse effect on our business, results of operations and financial condition. The Holders of Our Subordinated Debentures Have Rights That Are Senior to Those of Our Shareholders As described below, we have issued $12.0 million of subordinated debentures in connection with a trust preferred securities issuance by our subsidiary, the Trust.We unconditionally guarantee payments of the principal and interest on the trust preferred securities.Our subordinated debentures are senior to our shares of common stock.As a result, we must make payments on the subordinated debentures (and the related trust preferred securities) before any dividends can be paid on our common stock and, in the event of bankruptcy, dissolution or liquidation, the holders of the debentures must be satisfied before any distributions can be made to the holders of common stock. The Company sold $12.0 million aggregate principal amount of subordinated promissory notes to certain accredited investors between May and August 2009.These notes are due ten years after the date of issuance, beginning May 15, 2019, and the Company is obligated to pay interest at an annualized rate of 8.5% payable in quarterly installments beginning on the third month anniversary of the date of issuance.The Company may prepay the notes at any time after the fifth anniversary of the date of issuance, subject to compliance with applicable law. Our Information Systems May Experience an Interruption or Breach in Security We rely heavily on communications and information systems to conduct our business.Any failure, interruption, or breach in security of these systems could result in failures or disruptions in our customer relationship management, general ledger, deposit, loan, and other systems.While we have policies and procedures designed to prevent or limit the effect of the failure, interruption or security breach of our information systems, there can be no assurance that we can prevent any such failures, interruptions or security breaches or, if they do occur, that they will be adequately addressed.The occurrence of any failures, interruptions, or security breaches of our information systems could damage our reputation, result in a loss of customer business, subject us to additional regulatory scrutiny, or expose us to civil litigation and possible financial liability, any of which could have a material adverse effect on our financial condition and results of operations. An Investment in Our Common Stock Is Not an Insured Deposit Our common stock is not a bank deposit and, therefore, is not insured against loss by the FDIC, any other deposit insurance fund or by any other public or private entity.Investment in our common stock is inherently risky for the reasons described in this “Risk Factors” section and elsewhere in this report and is subject to the same market forces that affect the price of common stock in any company.As a result, if you acquire our common stock, you may lose some or all of your investment. 16 Consumers May Decide Not To Use Banks to Complete Their Financial Transactions Technology and other changes are allowing parties to complete financial transactions that historically have involved banks through alternative methods.For example, consumers can now maintain funds that historically would have been held as bank deposits in brokerage accounts or mutual funds.Consumers can also complete transactions such as paying bills and/or transferring funds directly without the assistance of banks.The process of eliminating banks as intermediaries could result in the loss of fee income, as well as the loss of customer deposits and the related income generated from those deposits.The loss of these revenue streams and the lower cost deposits as a source of funds could have a material adverse effect on our financial condition and results of operations. Item 1B – Unresolved Staff Comments. Not applicable. Item 2 - Properties. The bank owns its main office, which is located at 6outh, Four Oaks, North Carolina.The main office, which was constructed by the bank in 1985, is a 12,000 square foot facility on 1.64 acres of land.The bank leases a limited-service facility in downtown Four Oaks located at 111 North Main Street from M.S. Canaday, who is a former director of the company as well as a former director of the bank.Under the terms of the lease, which the bank believes to be arms-length, the bank paid $1,037 per month in rent in 2009.The lease is month-to-month and we review its terms on an annual basis.The bank also leases a branch office located at 201 West Center Street, Holly Springs, North Carolina.Under the terms of the lease, the bank will pay $2,652 per month for a period of five years ending April 1, 2013, with a 3% increase per year for the next five years until March 31, 2013. The bank’s Harrells office located at 590 Tomahawk Highway, Harrells, North Carolina is under a lease with terms specifying the bank will pay $600 each month for periods of one year duration until the lease is terminated by one of the parties.In addition, the bank has entered into a ten year lease on its Sanford office located at 830 Spring Lane, Sanford, North Carolina.Under the terms of the lease, the bank will pay $7,600 each month with an annual rate increase not to exceed 2.5% over a 10 year period.On September 17, 2009, the bank entered into a two year lease on its Dunn office located at 604-A Erwin Road, Dunn, North Carolina.Under the terms of the lease, the bank will pay $1,500 each month for the period beginning September 17, 2009 and ending August 31, 2011. In addition, the bank has leased additional space for its Dunn location for a one year term beginning September 8, 2009 at $400 per month.On February 25, 2008, the bank entered into a five year lease on its Garner Village office, located at 574 Village Court, Garner, North Carolina. Under the terms of the lease, the bank will pay $3,000 each month with an annual rate increase not to exceed 3% over a five year period. In the merger with Nuestro Banco, the bank assumed the remaining twelve years on the fifteen year lease on the building at 1408 Garner Station Boulevard, which expires on June 30, 2022. The bank will pay $11,733 each month until September 2010, with a 3% increase each consecutive year thereafter. The bank owns a 5,000 square foot facility renovated in 1992 on 1.15 acres of land located at 5outh, Four Oaks, North Carolina, which houses its training center.The bank also owns a 15,000 square foot facility built in 2000 located at 6outh, Four Oaks, North Carolina, which houses its administrative offices, data operations, loan operations, and wide area network central link.In addition, the bank owns the following: 17 Location Year Built Present Function Square Feet 102 East Main Street Clayton, North Carolina Branch Office 200 East Church Street Benson, North Carolina Branch Office 128 North Second Street Smithfield, North Carolina Branch Office 403 South Brightleaf Boulevard Smithfield, North Carolina Limited-Service Facility 200 Glen Road Garner, North Carolina Branch Office 325 North Judd Parkway Northeast Fuquay-Varina, North Carolina Branch Office 406 East Main Street Wallace, North Carolina Branch Office 805 N. Arendell Avenue Zebulon, North Carolina Branch Office 1401 Fayetteville Road Rockingham, North Carolina Branch Office 105 Commerce Avenue Southern Pines, North Carolina Branch Office On September 1, 2008, the bank leased three offices of its Fuquay-Varina branch office to PrimeLending.Under the terms of the agreement, the bank receives $1,000 per month in rent from PrimeLending, renewable each month. Management believes each of the properties referenced above is adequately covered by insurance.In addition to the above locations, we have one ATM located inside Blackmon’s Country store in Four Oaks and 15 ATMs in Food Lion grocery stores in the cities and towns of Clayton, Benson, Sanford, Wallace, Fuquay-Varina, Holly Springs, Garner, Zebulon, and Wendell, North Carolina.The net book value for our properties, including land, buildings, and furniture and equipment was $17.6 million at December 31, 2009.Additional information is disclosed in Note D “Bank Premises and Equipment” to our consolidated financial statements presented under Item 8 of Part II of this Form 10-K. Item 3 - Legal Proceedings. We are not involved in any material legal proceedings at the present time. Item 4 – (Reserved) 18 PART II Item 5 - Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our common stock trades on the OTC Bulletin Board under the symbol “FOFN.”The range of high and low bid prices of our common stock for each quarter during the two most recent fiscal years, as published by the OTC Bulletin Board, adjusted for stock splits, is as follows (prices reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not necessarily represent actual transactions): Fiscal Year Ended December 31, High Low High Low First quarter $ Second quarter Third quarter Fourth quarter As of March 5, 2010, the approximate number of holders of record of our common stock was 2,300. We have no other issued class of equity securities. The bank’s ability to declare a dividend to us and the company’s ability to pay dividends are subject to the restrictions of the North Carolina Business Corporation Act.There also are state banking laws that require a surplus of at least 50% of paid-in capital stock be maintained in order for the bank to declare a dividend to the company.Subject to the legal availability of funds to pay dividends, cash dividends paid by us in 2009 and 2008 were $.25 and $0.325 per share, respectively. We did not sell any securities in 2009 that were not registered under the Securities Act of 1933 as amended.During 2009, we repurchased no shares of our equity securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended. We made no purchases on behalf of the Company or any "affiliatedpurchaser" (asdefinedinRule 10b-18(a)(3) under the Exchange Act) of the Company's common stock during the three months ended December 31, 2009. Item 6 – Selected Financial Data Not applicable. Item 7– Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis provides information about the major components of our results of operations and financial condition, liquidity and capital resources and should be read in conjunction with our audited consolidated financial statements and notes thereto which are contained in this report.Additional discussion and analysis related to fiscal year 2009 is contained in our Quarterly Reports on Form 10-Q for the fiscal quarters ended March 31, 2009, June 30, 2009 and September 30, 2009, respectively. Impact of Recent Developments on the Banking Industry The banking industry, including the Company, is operating in a challenging and volatile economic environment.The effects of the downturn in the housing market have adversely impacted credit markets, consumer confidence, and the broader economy.Along with other financial institutions, the Company’s stock price has suffered as a result.Management cannot predict when these market difficulties will subside.While the current economic downturn and the difficulties it presents for the Company and others in the banking industry are unprecedented, management believes that the business is cyclical and must be viewed and measured over time.The Company’s primary focus at this time is to manage the business safely during the economic downturn and be poised to take advantage of any market opportunities that may arise. The Federal Deposit Insurance Corporation (“FDIC”), which imposes insurance assessments on the Company’s wholly-owned subsidiary, Four Oaks Bank & Trust Company (the “Bank”), recently voted to amend the restoration of the Deposit Insurance Fund. The FDIC’s Board of Governors imposed a special assessment on insured institutions of 5 basis points; implemented changes to the risk-based assessment system, and increased regular premium rates for 2009, which banks must pay on top of the special assessment. The 5 basis point special assessment on the industry was assessed on the Bank’s assets less Tier 1 capital as of June 30, 2009 which was payable September 30, 2009.As a result of the special assessment and increased regular assessments the Company experienced an increase in FDIC assessment by approximately $1.5 million from 2008 to 2009. The 5 basis point special assessment represents $445,000 of this increase. In November 2009, the FDIC adopted a rule requiring prepayment of assessments of $4.4 million for a period of three years. 19 Overview As a community-focused commercial bank, our primary business consists of providing a full range of banking services to our customers with an emphasis on quality personal service. Our core products consist of loans secured by real estate and commercial and consumer loans as well as various deposit products to meet our customers’ needs.Our primary source of income is generated from net interest income, the difference between interest income received on our loans and securities and interest expense paid on deposits and borrowings.Our income is also affected by our ability to price our products competitively and maximize the interest rate spread between the interest yield on loans and securities and the interest rate paid on deposits and borrowings.Our products also generate other income through product related fees and commissions.We incur operating expenses consisting primarily of salaries and benefits, occupancy and equipment and other professional and miscellaneous expenses. Our assets have increased from $924.8 million at December 31, 2008 to $976.8 million at December 31, 2009, primarily due to increased loan demand, while our total deposits have increased from $722.7 million to $766.0million over that same period.In addition, for 73 consecutive years, we have paid dividends (prior to 1997 when we reorganized into a holding company, it was our wholly owned subsidiary, Four Oaks Bank & Trust Company, which paid dividends). For the past five years, dividends have averaged 40.7% of our average net income. Return on average equity and return on average assets for 2009 were (3.07%)% and (.22)%, respectively, decreasing from returns of 6.40% and .51%, respectively, for 2008. We set interest rates on deposits and loans at competitive rates. We have maintained spreads of 2.96% and 2.85% in 2009 and 2008, respectively, between interest earned on average loans and investments and interest paid on average interest-bearing deposits and borrowings.Our gross loans have increased from $681.5 million at December 31, 2008 to $715.1 million at December 31, 2009; while our average net annual charge-offs over the same period were approximately $5.6 million.The sustained growth provided by operations resulted in increases in total assets of 5.6%, and 30.6%, for 2009, and 2008, respectively. Our gross loans grew 4.9% and 25.0% in 2009 and 2008, respectively.Our total investments (including interest-earning deposits and FHLB stock) increased 4.5% in 2009 over 2008, due to the acquisition of Nuestro Banco, cash, assets, and higher interest-earning cash balances at the Federal Reserve Bank.We closely monitor changes in the financial markets in order to maximize the yield on our assets.The growth in loans for 2009 and 2008 was funded by deposit growth of 6.0% and 34.4%, respectively.Earnings decreased in 2009, ending the year with net loss of $2.1 million, a decrease of 149.3% over 2008’s net income of $4.2 million, as a result of a challenging economic environment. On April 17, 2008, the Company completed the merger with LongLeaf Community Bank (“LongLeaf”), headquartered in Rockingham, North Carolina.Under the terms of the merger agreement, each share of LongLeaf common stock was converted into the right to receive either (i) $16.50 in cash, without interest, (ii) 1.0 share of the Company’s common stock multiplied by an exchange ratio of 1.1542825 or (iii) 0.60 shares of the Company’s common stock multiplied by an exchange ratio of 1.1542825 plus an amount equal to $6.60 in cash.As a result of the acquisition, the Company paid $4.9 million in cash and issued 609,770 additional shares of common stock. The acquisition was accounted for using the purchase method of accounting, with the operating results of LongLeaf subsequent to April 17, 2008 included in the Company’s financial statements. On December 31, 2009, the Company completed the merger with Nuestro Banco, headquartered in Garner, North Carolina.The Company acquired all outstanding shares of Nuestro’s capital stock in exchange for approximately 356,425 shares of the Company’s common stock.In connection with this merger, the Company acquired approximately $16.2 million in assets and assumed approximately $8.3 million in liabilities.The acquisition was accounted for under the acquisition method of accounting in accordance with FASB ASC 805, Business Combinations. The Company recorded a “bargain purchase” gain totaling $6.0million resulting from the acquisition, which is a component of noninterest income on the statement of income. The amount of the gain is equal to the amount by which the estimated fair value of assets purchased exceeded the estimated fair value of liabilities assumed. See Note V of the Notes to Consolidated Financial Statements for additional information regarding the acquisition. 20 Management historically has attempted to monitor and control increases in overhead expenses while being committed to developing the skills and enhancing the professionalism of our employees.Employee turnover has been minimal historically, while the number of our full-time equivalent employees has increased from 156 at December 31, 2006 to 206 at December 31, 2009. Results of Operations Comparison of Financial Condition at December 31, 2009 and 2008 During 2009, our total assets increased by $52.0 million, or 5.6%, from $924.8 million at December 31, 2008 to $ 976.8 million at December 31, 2009.This increase in our total assets resulted primarily from growth in our net loans, which increased from $672.0 million at December 31, 2008 to $699.5 million at December 31, 2009, an increase of $27.5 million, or 4.1%.The sustained growth in our loan portfolio continued to reflect a trend towards growth in 1-4 family real estate lending.Loans secured by real estate at December 31, 2009 grew $28.1 million over 2008 of which $71.8 million of the increase was related to increases in real estate loans, offset by a decrease of $43.6 million in construction and land development loans.Our securities portfolio decreased $46.2 million to $125.8 million at December 31, 2009 from $172.0 million at December 31, 2008. Our loan growth was primarily funded by deposit growth of $43.3 million, or 6.0%, during 2009 to $766.0 million at December 31, 2009 compared with $722.7 million at December 31, 2008.Our local market customers continue to be our primary source for deposit growth, funding deposit growth predominantly in time deposits.Deposits from our local market customers provided $34.1 million of the December 31, 2009 increase in deposits over December 31, 2008, and with the remaining $9.2 million increase coming from deposits outside our local customer base. We believe the growth in deposits was encouraged by targeted deposit campaigns and branch calling efforts within our competitive market, as prime remained unchanged at 3.25% as of December 31, 2009. Shareholders’ equity decreased by $796,000 as of December 31, 2009 as compared to December 31, 2008. This decrease in shareholders’ equity resulted principally from a net operating loss of $2.1 million and the payment of dividends of $1.7 million. Offsetting the decrease was the issuance of shares of common stock and stock options valued at $1.9 million in connection with the merger with Nuestro Banco, issuance of common stock valued at $1.1 million through the dividend reinvestment plan and other comprehensive gain of $33,000 comprised of unrealized gains on securities available for sale. Net Income During 2009, the Company reported a net loss of $2.1 million, or $.30 basic net loss per share, which was a 149.3% decrease from 2008 net income of $4.2 million, or $.65 basic net income per share.The 2009 results included a $1.5 million increase in FDIC insurance assessments, a $6.1 million write off of goodwill, and a $12.1 million increase in the provision for loan losses, offset by a “bargain purchase” gain of $6.0 million resulting from the acquisition of Nuestro Banco. Net Interest Income Like most financial institutions, the primary component of earnings for the bank is net interest income.Net interest income is the difference between interest income, principally from loan and investment securities, and interest expense, principally on customer deposits and borrowings.Changes in net interest income result from changes in volume, spread and margin.For this purpose, volume refers to the average dollar level of interest-earning assets and interest-bearing liabilities, spread refers to the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities, and margin refers to net interest income divided by average interest-earning assets.Margin is influenced by the level and relative mix of interest-earning assets and interest-bearing liabilities, as well as by levels of non-interest-bearing liabilities and capital. Net interest income increased by $3.4 million to $29.1 million in 2009, with a net yield of 3.25% compared to $25.7 million and a net yield of 3.28% in 2008.The yield for 2009 decreased an overall 3 basis points from 2008 due to the low rate environment.The increase in net interest income was generated by a 110 basis point decrease in rates on interest bearing deposits and borrowings. The national prime rate remained at 3.25% at December 31, 2009. 21 On average, our interest-earning assets grew $114.6 million during 2009 over 2008.A substantial portion of the increase in interest-earning assets was achieved through increased loan demand.Average loans increased by $82.4 million during 2009 over 2008 to $710.9 million, of the increase $6.9 million was attributable to the merger with Nuestro Banco. Although the volume of interest-bearing liabilities increased $103.2 million, of which $8.3 million was attributable to the merger with Nuestro Banco in 2009, a significant decrease in interest expense resulted from the repricing of interest bearing deposits. Provision for Loan Losses and Asset Quality Our provision for loan losses was $15.5 million during 2009 and $3.3 million during 2008.Net charge-offs in 2009 increased to $9.3 million compared to $1.8 million in 2008. As a percent of average loans, net charge-offs were 1.30%, the highest level in the past five years, an increase of 351.7% from 2008.The higher level of net charge-offs and nonperforming assets is attributable to the challenging economic environment especially in the real estate and commercial construction sectors caused by recessionary conditions such as increased unemployment and declines in asset values. The provision for loan losses is charged to bring the allowance for loan losses to the level deemed appropriate by management after adjusting for recoveries of amounts previously charged off. Loans are charged against the allowance for loan losses when management believes that the uncollectibility of a loan balance is confirmed. The allowance for loan losses is maintained at a level deemed adequate to absorb probable losses inherent in the loan portfolio and results from management’s consideration of such factors as the financial condition of borrowers, past and expected loss experience, current economic conditions, and other factors management feels deserve recognition in establishing an appropriate reserve.Although management attempts to maintain the allowance at a level deemed adequate, future additions to the allowance may be necessary based upon changes in market conditions or the status of the loans included in the loan portfolio.In addition, various regulatory agencies periodically review our allowance for loan losses.These agencies may require us to make adjustments based upon their judgments about information available to them at the time of their examination.See “Allowance for Loan Losses and Summary of Loan Loss Experience” below.We evaluate our loan portfolio in accordance with FASB ASC 310-10. Under these standards, a loan is considered impaired, based on current information and events, if it is probable that we will be unable to collect the scheduled payments of principal and interest when due according to the contractual terms of the loan agreement. Uncollateralized loans are measured for impairment based on the present value of expected future cash flows discounted at the historical effective interest rate or the loan’s observable market price, while all collateral-dependent loans are measured for impairment based on the fair value of the collateral. If the recorded investment in the loan exceeds the measure of fair value, a valuation allowance is established as a component of the allowance for loan losses.This evaluation is inherently subjective, as it requires material estimates that may be susceptible to significant change. Our non-performing assets, which consist of loans past due 90 days or more, real estate acquired in the settlement of loans, and loans in nonaccrual status, increased to $32.0 million at December 31, 2009 from $23.0 million at December 31, 2008. This increase was primarily due to the contraction of the housing market and subsequent slowdown of real estate construction, resulting from the current economic environment. Our allowance for loan losses, expressed as a percentage of gross loans, was 2.19% and 1.40% at December 31, 2009 and 2008 respectively.At December 31, 2009, the allowance for loan losses amounted to $15.7 million, which management believes is adequate to absorb losses inherent in our loan portfolio. Non-interest Income Non-interest income before gains and losses on sales of securities, gain on merger acquisitions, and loans increased $853,000 or 17.7%, from $4.8 million during 2008 to $5.6 million in 2009. Our non-interest income is comprised primarily of service charges on deposit accounts, financial services commissions, merchant fees, changes in the value of bank-owned life insurance and various other sources of miscellaneous operating income.Net gains of $1.8 million on sales of investment securities and the gain from the acquisition of Nuestro Banco of $6.0 million were recognized in 2009, which are the primary components of the increase in non-interest income. 22 Non-interest Expense Our non-interest expense increased from $22.0 million in 2008 to $30.6 million in 2009, an increase of $8.6 million. Excluding the goodwill impairment loss related to the merger in 2008 with LongLeaf Community Bank, our non-interest expense as a percent of our average assetsis down to 2.6% for 2009, our lowest level in the last five years.Of the $8.6 million increase in non-interest expense over 2008, $6.1 million was due to the aforementioned goodwill impairment loss, a $1.5 million increase in the FDIC premium, and a $700,000 increase in professional and consulting fees.There were no other significant increases in the remaining other non-interest expense categories. Income Taxes The Company’s provision for income taxes, as a percentage of income (loss) before income taxes, was 56.82% and 28.04% for 2009 and 2008, respectively.The increase resulted because non-taxable income from investment securities and life insurance caused the taxable loss to exceed the book loss before income taxes, resulting in a larger percentage tax benefit. Liquidity and Capital Resources As of the filing date of this report, we have withdrawn our application to participate in the Troubled Asset Relief Program’s Capital Purchase Program. Market and public confidence in our financial strength and in the strength of financial institutions in general will largely determine our access to appropriate levels of liquidity. This confidence is significantly dependent on our ability to maintain sound asset quality and appropriate levels of capital resources.The term "liquidity" refers to our ability to generate adequate amounts of cash to meet our needs for funding loan originations, deposit withdrawals, maturities of borrowings and operating expenses. Management measures our liquidity position by giving consideration to both on and off-balance sheet sources of, and demands for, funds on a daily and weekly basis. Sources of liquidity include cash and cash equivalents, (net of federal requirements to maintain reserves against deposit liabilities), investment securities eligible for pledging to secure borrowings, investments available for sale, loan repayments, loan sales, deposits and borrowings from the Federal Home Loan Bank secured with pledged loans and securities, and from correspondent banks under overnight federal funds credit lines. In addition to interest rate sensitive deposits, the Company's primary demand for liquidity is anticipated funding under credit commitments to customers. We have maintained a sufficient level of liquidity in the form of cash, federal funds sold, and investment securities. These aggregated $209.9 million at December 31, 2009, compared to $200.9 million at December 31, 2008. The increase resulted from an increase in interest-earning deposits, $5.0 million in federal funds sold as a result of the merger with Nuestro Banco, offset by a decline in the investment portfolio. Supplementing customer deposits as a source of funding, we have available lines of credit from various correspondent banks to purchase federal funds on a short-term basis of approximately $17.0 million. As of December 31, 2009, the Bank has the credit capacity to borrow up to $195.3 million, from the Federal Home Loan Bank of Atlanta (“FHLB”), with $112.6 million outstanding as of that date. At December 31, 2008 we had FHLB borrowings outstanding of $114.3 million. At December 31, 2009, our outstanding commitments to extend credit consisted of loan commitments of $53.5 million, undisbursed lines of credit of $17.1 million, financial stand-by letters of credit of $320,000 and performance stand-by letters of credit of $1.9 million. We believe that our combined aggregate liquidity position from all sources is sufficient to meet the funding requirements of loan demand and deposit maturities and withdrawals in the near term. In recent years, we have relied heavily on certificates of deposits as a source of funds. While the majority of these funds are from our local market area, the Bank has utilized brokered and out-of-market certificates of deposits to diversify and supplement our deposit base. In late 2008, we began to shift our focus from certificates of deposits to expanding our nonmaturity deposit base.Certificates of deposits represented 65.1% of our total deposits at December 31, 2009, an increase from 64.3% at December 31, 2008. Brokered and out-of-market certificates of deposit totaled $168.2 million at year-end 2009 and $144.3 million at year-end 2008, which comprised 22.0% and 20.0% of total deposits, respectively. Certificates of deposit of $100,000 or more, inclusive of brokered and out-of-market certificates, represented 39.9% of our total deposits at December 31, 2009 and 38.5% at December 31, 2008. Large certificates of deposits are generally considered rate sensitive. While we will need to pay competitive rates to retain these deposits at their maturities, there are other subjective factors that will determine their continued retention. 23 The Company sold $12.0 million aggregate principal amount of subordinated promissory notes to certain accredited investors between May and August 2009.These notes are due ten years after the date of issuance, beginning May 15, 2019, and the Company is obligated to pay interest at an annualized rate of 8.5% payable in quarterly installments beginning on the third month anniversary of the date of issuance.The Company may prepay the notes at any time after the fifth anniversary of the date of issuance, subject to compliance with applicable law. Off-Balance Sheet Arrangements As part of its normal course of business to meet the financing needs of its customers, the bank is at times a party to financial instruments with off-balance sheet credit risk.Such instruments include commitments to extend credit and standby letters of credit. At December 31, 2009, the bank’s outstanding commitments to extend credit consisted of undisbursed lines of credit, other commitments to extend, undisbursed portion of construction loans and stand-by letters of credit of $72.9 million. Additional detail regarding the bank’s off-balance sheet risk exposure is presented in Notes K and L to the accompanying consolidated financial statements. Inflation The effect of inflation on financial institutions differs somewhat from the effect it has on other businesses.The performances of banks, with assets and liabilities that are primarily monetary in nature, are affected more by changes in interest rates than by inflation.Interest rates generally increase as the rate of inflation increases, but the magnitude of the change in rates may not be the same.During periods of high inflation, there are normally corresponding increases in the money supply, and banks will normally experience above average growth in assets, loans, and deposits.Also, general increases in the price of goods and services will generally result in increased operating expenses. 24 Distribution of Assets, Liabilities, and Shareholders’ Equity; Interest Rates and Interest Differential The following schedule presents average balance sheet information for the years 2009,2008, and 2007, along with related interest earned and average yields for interest-earning assets and the interest paid and average rates for interest-bearing liabilities.Nonaccrual notes are included in loan amounts. 25 Average Daily Balances, Interest Income/Expense, Average Yield/Rate For the Years Ended December 31, Average Average Average Average Average Average Balance Interest Rate Balance Interest Rate Balance Interest Rate (dollars in thousands) Interest-earning assets: Loans $ $ % $ $ % $ $ % Investment securities - taxable % % % Investment securities - tax exempt % % % Other investments and FHLB Stock % % % Interest earning deposits in banks 41 % 81 % % Total interest-earning assets % % % Other assets Total assets $ $ $ Interest-bearing liabilities: Deposits: NOW and money market deposits $ $ % $ $ % $ $ % Savings deposits % % % Time deposits, $100,000 and over % % % Other time deposits % % % Borrowed funds % % % Subordinated debentures % % % Total interest-bearing liabilities % % % Noninterest-bearing deposits Other liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ $ Net interest income and interest rate spread $ % $ % $ % Net yield on average interest-earning assets % % % Ratio of average interest- earning assets to average interest-bearing liabilities % % % 26 The following table shows changes in interest income and expense by category and rate/volume variances for the years ended December 31, 2009, 2008 and 2007. The changes due to rate and volume were allocated on their absolute values: Year Ended Year Ended December 31, 2009 vs. 2008 December 31, 2008 vs. 2007 Increase (Decrease) Due to Increase (Decrease) Due to Volume Rate Total Volume Rate Total (In thousands) (In thousands) Interest income: Loans $ $ ) $ ) $ $ ) $ Investment securities - taxable ) ) ) Investment securities - tax exempt ) 55 Other interest-earning assets ) ) ) 90 Total interest income ) ) ) Interest expense: Deposits NOW and money market deposits ) Savings deposits (2
